   Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 1 of 18 PageID #:232



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


                                               MDL No. 2842
IN RE: LOCAL TV ADVERTISING
                                               No. 18 C 6785
ANTITRUST LITIGATION
                                               Hon. Virginia M. Kendall

                                               This Document Relates to All Cases




     JOINT APPLICATION, PURSUANT TO FED. R. CIV. P. 23(g), TO APPOINT
       DICELLO LEVITT & CASEY LLC AND LABATON SUCHAROW LLP
                 AS INTERIM CO-LEAD CLASS COUNSEL




Dated: November 16, 2018
    Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 2 of 18 PageID #:233



       Plaintiff The Bon-Ton Stores, Inc. (“Bon-Ton”) respectfully moves the Court to enter an

order appointing DiCello Levitt & Casey LLC (“DLC”) and Labaton Sucharow LLP (“Labaton

Sucharow”) as interim co-lead class counsel in this litigation, pursuant to Fed. R. Civ. P. 23(g).

       This case concerns a conspiracy between various local television station owners,

including Sinclair Broadcast Group, Tribune Media, and others, to manipulate prices for local

television advertising spots in violation of the federal antitrust laws. Significantly, the

Department of Justice just this week filed a complaint and proposed consent decrees against

Sinclair, Tribune, and four other companies, charging them with anticompetitive conduct in

violation of the Sherman Act.

       Sinclair and Tribune are two of the largest media companies in the United States,

owning well over 200 television stations combined. Bon-Ton, with over 270 stores nationwide,

is by far the largest company to step forward to challenge this anticompetitive conduct. To lead

their litigation against these massive media conglomerates, Bon-Ton has selected two law firms

with significant experience litigating some of the largest multidistrict litigations in the country,

achieving billions of dollars of relief for our clients and class members and who readily satisfy

the Rule 23(g) requirements.

                                 PRELIMINARY STATEMENT

       DLC and Labaton Sucharow are best suited to serve as interim co-lead class counsel in

this litigation and represent the class’ interests. Not only do we satisfy Rule 23(g)’s criteria

regarding relevant experience, knowledge of applicable law, and willingness to commit

resources, the DLC/Labaton Sucharow team also has additional plus factors that set us apart

from the other applicants. In brief:

           •   We have the most significant client in the litigation, a major national department
               store chain and online retailer with tens of millions of dollars spent in local
    Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 3 of 18 PageID #:234



               advertising across the United States, and whose extensive business dealings with
               Defendants will be of tremendous value to the litigation.

           •   We conducted an extensive pre-complaint investigation, including interviewing
               dozens of industry insiders and individuals formerly employed by Defendants,
               plus working with an economist.

           •   We have decades of experience investigating and litigating complex antitrust
               class actions and have been routinely appointed lead or co-class counsel in some
               of the largest antitrust and other multidistrict litigations to date. Our expertise is
               not only recognized by courts throughout the United States but also by our peers,
               adversaries, and clients who place us among the leaders in the class action and
               antitrust fields, earning us premier rankings in Chambers, Legal 500, National
               Law Journal, and Benchmark.

           •   We have proposed an appropriately lean leadership structure to efficiently litigate
               the case and avoid wasteful, duplicative efforts, and we have not made side deals
               or promises of work to other firms in exchange for their support.

           •   We value diversity, and our leadership proposal here reflects our commitment to
               ensuring that individuals with different backgrounds and points of view have a
               say in litigating this case.

           •   We have extensive experience leading and litigating cases in this district, and
               DLC is headquartered here.

                                           ARGUMENT

       Rule 23(g)’s criteria include counsel’s work in identifying or investigating claims,

relevant experience, knowledge of applicable law, and willingness to commit resources. See Fed.

R. Civ. P. 23(g)(1)(A)(i)-(iv). A court may also consider “any other matter pertinent to counsel’s

ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. 23(g)(1)(B).

With contested leadership, such as here, a court must appoint “the applicant best able to

represent the interests of the class.” Fed. R. Civ. 23(g)(2). Bon-Ton respectfully requests the

appointment of DLC and Labaton Sucharow as interim co-lead class counsel.




                                                  2
      Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 4 of 18 PageID #:235



          A.      Bon-Ton Is the Most Significant Client in the MDL and the Most
                  Appropriate Choice to Be a Class Representative.

          Bon-Ton is a large, corporate client with a significant interest in the outcome of this

litigation, given its massive advertising budget during the relevant time period. 1 Bon-Ton

operated approximately 270 retail stores across the United States, including many stores in the

DMAs 2 most relevant to this case. And, in just over four years, Bon-Ton purchased more than

$89.4 million in local television advertising time, in good part from Defendants.

          Courts have routinely emphasized that “sophisticated plaintiffs with large losses or

sizeable claims” are in the best position to lead class actions. See Manual for Complex Litigation

(Fourth) § 21.272 (2004) (discussing approaches to selecting counsel and stating that Private

Securities Litigation Reform Act of 1995 (“PSLRA”)—under which plaintiffs with largest

financial interest in securities litigation, among other things, chooses lead counsel—“provides a

useful analogy for similar class actions brought by sophisticated plaintiffs with large losses or

sizeable claims”). That is why the Southern District of New York chose a leadership structure for

the LIBOR antitrust class action litigation that had the support of a “plaintiff with by far the

greatest economic interest.” In re LIBOR-Based Fin. Instruments Antitrust Litig., No. 11 MD

2262, 2011 WL 5980198, at *3 (S.D.N.Y. Nov. 29, 2011). In LIBOR, the court noted that, even

though the case was not governed by the PSLRA, the “magnitude of a plaintiff’s economic

interest” was “highly relevant” to its decision. Id.; see also In re Plasma Derivative Protein

Therapies Antitrust Litig., No. 09 C 7666, 2010 WL 1433316, at *6 (N.D. Ill. Apr. 7, 2010)

(where Judge Gottschall appointed as co-lead counsel a firm that “enjoys the support of Mayo

Clinic, a sophisticated non-profit healthcare organization with a substantial stake in the outcome


1
 Bon-Ton is not merely a large, institutional client. Rather, Bon-Ton intends on being an active and
participating plaintiff in this litigation, as it is in the other matters on which it is working with DLC.
2
    DMAs, or “Designated Market Areas, are geographic television viewing areas across the United States.


                                                       3
    Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 5 of 18 PageID #:236



of this litigation and a strong candidate for lead consolidated plaintiff”). This method has clear

benefits, given that the “plaintiff with the largest stake in the litigation will be more likely to

monitor and control its [preferred] counsel, and be more likely to demand that counsel seek only

reasonable fees in connection with any settlement or award in this matter.” 3 In re Scrap Metal

Antitrust Litig., No. 1:02-CV-0844, 2002 WL 31988203, at *2 (N.D. Ohio Aug. 5, 2002).

        Here, Bon-Ton is the most sophisticated client in this litigation with the largest economic

interest and the most at stake. Bon-Ton not only has the benefit of a national perspective on

advertising (with its far-ranging network of approximately 270 retail stores across the country),

but it also spent millions of dollars in the relevant DMAs during the class period. Its geographic

scope and financial stake make Bon-Ton the clear favorite to serve as a named plaintiff. The

Court should put significant weight in Bon-Ton’s choice: the DLC/Labaton team.

        B.      Our Team Performed the Most Substantial Investigation—Which Is
                Ongoing—Prior to Filing Its Complaint

        Time and resources spent investigating claims are also substantial factors to be

considered in appointing class leadership. See Fed. R. Civ. P. 23(g); see also In re Shop-Vac

Mktg. and Sales Practices Litig., No. 12-md-2380, 2013 WL 183855, at *2 (M.D. Pa. Jan. 17,

2013) (appointing firms who “conducted more significant work in investigating and identifying

potential claims”). Indeed, courts value the cultivation of confidential witnesses and industry

insiders in appointing class leadership. See, e.g., In re Treasury Sec. Auction Antitrust Litig., No.

15-MD-2673, ECF No. 186, Order at 4-5 (S.D.N.Y. Aug. 23, 2017) (selecting co-lead counsel,

including Labaton Sucharow, in part because they “interviewed confidential witnesses and

industry insiders”); In re Interest Rate Swaps Antitrust Litig., No. 16-MC-2704, 2016 WL


3
  To that end, the DLC/Labaton team fully intends to efficiently manage this litigation if selected as
interim co-lead counsel. We are committed to avoiding duplication and carefully monitoring all time and
expenses, so as to maximize any class recovery.


                                                   4
    Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 6 of 18 PageID #:237



4131846, at *3 (S.D.N.Y. Aug. 3, 2016) (appointing firms that “interviewed dozens of market

participants and confidential witnesses”).

       It is likely that no other firm, or group of firms, has done more to advance this case than

the DLC/Labaton team. Following the July reports that the U.S. Department of Justice was

investigating Defendants for violations of federal antitrust laws, and prior to filing our complaint,

our investigators and attorneys spent nearly 375 hours researching and contacting more than 70

of Defendants’ former employees and industry insiders. See Declaration of Karin E. Garvey

(“Garvey Decl.”) ¶ 3. Labaton Sucharow attorneys were able to confer with industry experts with

decades of local advertising industry experience—experience that gave our team significant

perspective into this complex marketplace. They did this while DLC attorneys spent more than

30 additional hours investigating the case prior to filing the complaint, reviewing and analyzing

Bon-Ton’s potential damages and injuries related to Defendants’ wrongful conduct, gaining a

deep understanding of clients’ needs in the advertising industry. Together, we were able to

develop a complex understanding of the case well before putting pen to paper to draft Bon-Ton’s

class action complaint.

       As part of our team’s significant investigation, we explored every possible avenue to

glean additional facts and allegations for inclusion in our complaint. We filed a Freedom of

Information Act (“FOIA”) request with the Department of Justice, conducted a full analysis of

the relevant DMAs and markets for local advertising, worked with an expert on damages and

class certification issues, and conducted significant background research into Sinclair, Tribune,

and other potential defendants in this litigation.

       This hard work paid off. Bon-Ton’s complaint was the first to recognize the unique

nature of this case by highlighting the regionalized nature of television advertising. See, e.g.,

Dkt. No. 1 in Case No. 18-cv-06758 (“Compl.”) ¶¶ 17-25, 36-62. Bon-Ton’s complaint goes into

                                                     5
    Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 7 of 18 PageID #:238



great depth about the importance of Designated Market Areas (geographic television viewing

areas across the country also referred to as “DMAs”), detailing how Sinclair and Tribune

operated stations in 14 overlapping DMAs. Id. ¶¶ 26-30. Significantly, DOJ, just this week,

confirmed that the anticompetitive conduct had occurred in certain regionalized DMAs. 4 Bon-

Ton’s complaint had previewed our expectation that the scope of the conduct would expand

beyond the two Defendants and 14 overlapping DMAs that we had identified. Id. ¶ 78. And,

indeed, as set forth in DOJ’s Complaint, at least six companies were involved in the conduct 5—

bringing the number of overlapping DMAs to 38.

        This work took time. 6 Other complaints in this MDL ignore the significance of the

overlapping DMAs. These complaints—most of which were filed quickly after initial news

reports (including several within a few days)—simply allege that Defendants engaged in illegal

conduct on a nationwide basis, and that clients located anywhere could assert claims, regardless

of where the illegal conduct occurred. In this regard, “[s]peed is a poor surrogate for determining

the best counsel to prosecute the particular class action.” Third Circuit Task Force Report:

Selection of Class Counsel, 208 F.R.D. 340, 418 (2001) (“Third Circuit Task Force Report”).

See also Nowak v. Ford Motor Co., 240 F.R.D. 355, 365 (E.D. Mich. 2006) (“Whether someone

was ‘first to file’ by itself has little to do with who is the best qualified to lead the case, and does

not satisfy the requirements of Rule 23(g). To hold otherwise would further encourage a ‘rush to




4
 See United States v. Sinclair Broadcast Group, Inc., et al., Case No. 1:18-cv-2609, Complaint ¶¶ 16, 19
(D.D.C.) (“DOJ Complaint”) (filing consent complaint against Sinclair, Tribune, and others for violating
Section 1 of Sherman Act “in certain DMAs,” and highlighting that Defendants exchanged certain
competitively sensitive information “in some DMAs” (emphasis added)).
5
 DOJ named the following defendants: Sinclair, Tribune, Raycom Media, Inc., Meredith Corporation,
Griffin Communications, LLC, and Dreamcatcher Broadcasting, LLC.
6
  And significant resources. DLC and Labaton Sucharow routinely advance millions of dollars to finance
litigation costs and will commit the needed funds and personnel to effectively prosecute this case.


                                                   6
    Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 8 of 18 PageID #:239



the courthouse’ . . . .”). Cf. Third Circuit Task Force Report at 418-19 (“The filing of a skeletal

complaint should be a negative rather than a positive factor . . . [and] is no ‘work’ at all.”).

        C.      Our Firms Are Eminently Qualified to Serve as Interim Co-Lead Class
                Counsel.

                1.      Labaton Sucharow

        Labaton Sucharow is one of the nation’s premier firms dedicated to protecting the rights

of those harmed by anticompetitive business practices. The firm’s antitrust practice is co-chaired

by Greg Asciolla, a former trial attorney in the U.S. Department of Justice’s Antitrust Division,

and Jay Himes, who served for nearly eight years as the Antitrust Bureau Chief in the New York

Attorney General’s Office. The Labaton Sucharow team will be led by Karin Garvey, who has

more than 20 years’ litigation experience, and Mr. Asciolla. 7

        Ms. Garvey is eminently qualified to lead this action. A graduate of Northwestern

University Pritzker School of Law, she spent nearly two decades practicing at a top defense firm

prior to joining Labaton Sucharow. Indeed, Ms. Garvey has significant experience running

MDLs—on “both sides of the v.” She is the firm’s lead lawyer in In re Opana ER Antitrust

Litigation (N.D. Ill.), a currently pending pharmaceutical “pay for delay” class action MDL in

which the firm is co-lead counsel for the end-payer class. In her role, she is responsible for all

aspects of the case—from discovery to briefing to managing class counsel. At her prior firm, Ms.

Garvey led the defense of a major pharmaceutical company in another class action MDL, In re

Skelaxin (Metaxalone) Antitrust Litigation, (E.D. Tenn.). There, in addition to being responsible

for all pre-trial aspects of the case, Ms. Garvey also examined all but one witness at a jury trial.

        Given her experience, Ms. Garvey is uniquely positioned to deploy the knowledge she

gained as a defense counsel to the strategic advantage of her clients on the plaintiffs’ side.

7
  The firm’s resume and biographies for Antitrust Practice Group attorneys are attached as Exhibit 1 to
the Garvey Declaration.


                                                    7
    Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 9 of 18 PageID #:240



Plaintiffs’ lawyers can sometimes lack an appreciation for defense counsel’s perspectives and

motives. Ms. Garvey is able to work much more efficiently, cooperatively and, thus,

productively with defense counsel both throughout litigations and in connection with settling

cases—something with which she also has significant experience. The Legal 500 recently

recommended Ms. Garvey in the Antitrust Civil Litigation/Class Action category. 8

       Mr. Asciolla is a seasoned antitrust practitioner with over two decades of wide-ranging

experience, including with the Department of Justice’s Antitrust Division and a top defense firm.

Since joining Labaton in 2007, Mr. Asciolla has obtained many significant victories in antitrust

class actions. He was appointed recently to the PSC in In re Generic Pharmaceuticals Pricing

Antitrust Litigation, a massive MDL litigation alleging price-fixing of over 30 generic drugs by

dozens of drug manufacturers. Mr. Asciolla was recently named “Titan of the Plaintiffs Bar” by

Law 360 and named a Next Generation Lawyer by The Legal 500. He was also recommended by

The Legal 500 for being “very effective plaintiffs’ counsel” and for “always act[ing] with a good

degree of professionalism.” In 2016, he was elected to the Executive Committee of the New

York State Bar Association Antitrust Law Section. He also currently serves as the Co-Chairman

of the Antitrust and Trade Regulation Committee of the New York County Lawyers’

Association. Mr. Asciolla also represents pro bono clients in matters involving the arts and

LGBT asylum seekers.

       Labaton’s experience and reputation are particularly well-suited for this litigation in that

experience working in government (and with government lawyers while in private practice) is

relevant here because it likely will be necessary to work with DOJ attorneys in prosecuting the


8
 Ms. Garvey is a leader in other ways as well. At both her prior firm and at Labaton Sucharow, she has
been active in the firms’ women’s initiatives, recruiting efforts and mentoring programs. She is also a
member of the Executive Committee of WIN—The Women’s Initiative of Northwestern and a member of
Northwestern’s Law School Fund Board.


                                                   8
   Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 10 of 18 PageID #:241



Class’s claims. Mr. Asciolla, a former DOJ trial attorney, and Mr. Himes, former Chief of the

Antitrust Bureau of the New York Attorney General’s Office (the State’s top antitrust

enforcement position)—along with Ms. Garvey, who has worked on behalf of clients with both

DOJ and the Federal Trade Commission—have the requisite experience.

       Mr. Asciolla and Ms. Garvey will have the support of a top-tier antitrust firm. Labaton

Sucharow’s substantial experience leading complex antitrust MDL class actions and depth of

knowledge of antitrust law is proven by our record of success. For instance, we served as co-lead

counsel in In re Air Cargo Shipping Services Antitrust Litigation (E.D.N.Y.), in which more than

$1.2 billion in recoveries was secured from over 30 global airlines for price-fixing air cargo

shipping services worldwide. The firm also served as lead counsel in In re Aftermarket

Automotive Lighting Products Antitrust Litigation (C.D. Cal.), a global price-fixing conspiracy,

where the firm secured a settlement of more than $50 million on the eve of trial. In addition to

those matters mentioned above, another current leadership appointment is being co-lead counsel

in In re Treasury Securities Auction Antitrust Litigation (S.D.N.Y.), a complex antitrust action

alleging price-fixing by the major dealer banks of U.S. Treasury securities.

       Labaton Sucharow’s antitrust practice has been recognized by our peers, adversaries, and

clients as among the leaders in the class action and antitrust fields, earning premier rankings in

Chambers USA, Benchmark Plaintiff, and The Legal 500, as well as in Law360 (Most Feared

Plaintiffs’ Firms; Practice Group of the Year–Class Action) and Global Competition Review

(Leading Firms and Lawyers for Antitrust Plaintiffs’ Work). The National Law Journal has

recognized Labaton Sucharow as a leading plaintiffs’ class action firm for the past 11 years.

       In addition, in just the past couple of months, two federal judges have commended

Labaton Sucharow’s team. In a case in which Greg Asciolla was co-lead counsel with DLC




                                                 9
      Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 11 of 18 PageID #:242



partner Adam Levitt, 9 The Honorable Gene E.K. Pratter of the United States District Court for

the Eastern District of Pennsylvania complimented Labaton and DLC’s “high level of

professional skills, acumen and collegial relationships.” Garvey Decl. Ex. 2. Judge Pratter further

stated, “It was a pleasure to be the presiding judge, and I look forward to future opportunities to

work with you.” Id. In addition, the Honorable William H. Orrick of the Northern District of

California called the work of Jay Himes “diligent[] and effective[]” and noted that he worked

with “obvious skill and sensitivity.” Garvey Decl. Ex. 3.

                  2.      DiCello Levitt & Casey

          Recognized as an “Elite Boutique Trailblazer” by The National Law Journal, DLC’s

roster of seventeen attorneys are among some of the most diligent and creative class and mass

action attorneys in the United States, obtaining billions of dollars of relief for class members.

Our team, comprised of former prosecutors and corporate defense attorneys, as well as

individuals who have been litigating class actions for decades, is routinely on the forefront of

new litigation—creating new law, positively influencing the class action litigation landscape, and

developing novel theories of damages and liability against sophisticated actors. The firm’s strong

appellate practice developed Ninth Circuit precedent on the ascertainability, Briseño v. ConAgra

Foods, Inc., 844 F.3d 1121, 1123 (9th Cir. 2017), cert. denied 138 S. Ct. 313 (2017), and

advanced Seventh Circuit jurisprudence on class certification in antitrust cases, Messner v.

Northshore Univ. HealthSystem, 669 F.3d 802 (7th Cir. 2012). Our tireless advocacy most

recently led Mike Bowers, Georgia’s former Attorney General, to characterize a $52 million

settlement obtained by Adam Levitt and Amy Keller a “work of art,” and “one of the best pieces

of legal work I have ever observed.” Champs Sports Bar & Grill Co. v. Mercury Payment Sys.,

LLC, No. 16-cv-0012 (N.D. Ga.).

9
    In re: Imprelis Herbicide Mktg., Sales Practices and Prods. Liab. Litig., No. 11-md-02284 (E.D. Pa.).


                                                      10
     Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 12 of 18 PageID #:243



        DLC’s approach to cases ensures that they are “trial-ready and trial-focused” from day

one, using our in-house focus group and mock jury practice to focus lawsuits on issues that

matter to the Court and the jury and developing discovery plans and case theories around those

results. This approach, which few plaintiffs’ law firms take—ensures efficiencies in litigating

complex cases and that these complex cases can reach resolution or trial at a faster pace. See Fed.

R. Civ. P. 1 (“just, speedy and inexpensive determination of every action and proceeding”).

        Leading this case for DLC will be Adam Levitt, one of the firm’s founding partners. Mr.

Levitt, a graduate of the Northwestern University Pritzker School of Law, is President of the

Class Action Trial Lawyers division of the National Trial Lawyers, is an elected member of the

American Law Institute and the Economic Club of Chicago, and an appointed member of the

Advisory Council of the Bolch Judicial Institute, Duke Law School and the Institute for

Consumer Antitrust Studies. He has close to 25 years of experience, with a substantial focus on

financial law, and has recovered billions of dollars in pre- and post-verdict settlements for his

clients and class members. Mr. Levitt has been appointed lead counsel or to other leadership

positions in dozens of other matters, including more than 15 MDLs, in several of the largest

pending class action cases in the United States. 10 Other cases Mr. Levitt has led have resulted in

recoveries valued in excess of $2 billion, including In re Genetically Modified Rice Litigation,

No. 4:06-md-01811 (E.D. Mo.) (aggregate $1.1 billion settlement); In re StarLink Corn Products

Liability Litigation, No. 1:01-cv-04927 (N.D. Ill.) ($110 million settlement); and In re Imprelis


10
  See, e.g., Volkswagen “Clean Diesel” (over $10 billion settlement); In re General Motors LLC Ignition
Switch Litigation, No. 1:14-md-02543 (S.D.N.Y); In re Navistar 6.0 L Diesel Engine Products Liability
Litigation, No. 1:11-cv-02496 (N.D. Ill.); Whalen v. Ford Motor Co., No. 3:13-cv-03072-EMC (N.D.
Cal.); and the previously-mentioned Champs Sports Bar & Grill Co. v. Mercury Payment Systems (recent
$52 million settlement for merchants and small businesses). Mr. Levitt has also been entrusted to
represent states and other public clients in various litigations, including the State of New Mexico in
actions against Volkswagen, Porsche, and Audi relating to the emissions scandal, and against Takata and
various other OEMs relating to the defective airbags.


                                                  11
     Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 13 of 18 PageID #:244



Herbicide Marketing, Sales Practices, & Products Liability Litigation, No. 2:11-md-02284 (E.D.

Pa.) ($550 million settlement). In StarLink, Mr. Levitt, combining his securities, commodities,

and biotechnology litigation experience, created a totally unique model for valuing the damages

resulting from crop contamination, now the benchmark damages model used in similar cases. 11

        DLC partner, John Tangren—who will be co-leading DLC’s efforts here with Mr.

Levitt—has substantial experience of his own, having significantly led and coordinated DLC’s

efforts in three nationwide class cases. 12 Mr. Tangren also brings a wealth of experience in

managing antitrust litigation in this District. Most notably, he led the briefing efforts in two

impactful antitrust class action decisions in the Seventh Circuit: Messner v. Northshore Univ.

HealthSystem, 669 F.3d 802 (7th Cir. 2012), which reversed the district court’s denial of class

certification and has been cited in over 400 cases since then for its guidance regarding antitrust

class certification; and In re Text Messaging Antitrust Litigation, 630 F.3d 622 (7th Cir. 2010),

which upheld the plaintiffs’ complaint and helped to clarify antitrust pleading standards. Mr.

Tangren also spent a combined eight years managing the day-to-day prosecution of those large

class cases, acquiring experience that he would apply to the efficient prosecution of this case.

        Also assisting in the prosecution of this action will be firm partner Amy Keller and

associate Adam Prom. Although only practicing for 10 years, Ms. Keller’s MDL experience will

significantly advance the litigation. As the youngest female ever appointed to lead a nationwide




11
  Mr. Levitt has also published numerous law review and other articles on a wide variety of law-related
topics, including, most recently in the Adam J. Levitt & Nicole E. Negowetti, Agricultural “Market
Touching”: Modernizing Trespass to Chattels in Crop Contamination Cases, 38 U. Haw. L. Rev. 409
(2016), for which he received the Burton Award, an annual award bestowed on the top twenty law review
articles written by practicing lawyers.
12
  Sloan v. General Motors LLC, No. 16-7244 (N.D. Cal.); In re Polaris Marketing, Sales Practices, and
Products Liability Litigation, No. 18-939 (D. Minn.), and a Fourth Circuit appeal in Belville v. Ford
Motor Co., No. 18-1470 (4th Cir.).


                                                  12
     Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 14 of 18 PageID #:245



MDL, 13 and as a member of Plaintiffs’ Executive Committee and Co-Chair of Law and Briefing

in another case, 14 Ms. Keller understands the important strategic decisions that must be made in

litigating large MDL cases. For his part, Mr. Prom—like Ms. Keller—also has extensive

experience despite his young age (including in successfully arguing against a motion to dismiss

in a large qui tam action, State ex rel. Gilman v. FieldTurf USA, Inc., No. 2017-L-6277 (Cir. Ct.

Cook County), and conducting depositions in the Navistar litigation)).

        DLC places a high value on ensuring that young, diverse attorneys play significant roles

in MDLs, satisfying both district court directives to provide young attorneys with the opportunity

to lead, and also ensure that class members benefit from diverse viewpoints and experiences.

        Moreover, in MDL cases, courts routinely appoint local law firms to leadership positions.

See, e.g., In re Navistar MaxxForce Engines Mktg., Sales Practices and Prods. Liab. Litig., No.

1:14-cv-10318 (MDL No. 2590) (N.D. Ill.) (appointing Adam Levitt as co-lead counsel). This

MDL litigation should be no different, particularly when DLC—a strong, Chicago-based

litigation firm 15—fits that bill. As more fully set forth in its firm resume, DLC has led, or is

currently leading, some of the largest MDL and other litigations across the United States,

including pending MDLs in this District (Navistar) and elsewhere (Equifax), and has advanced

the ball in this Circuit on crucial aspects of antitrust law (as discussed below). See Declaration of

Adam Levitt (“Levitt Decl.”), Ex. A. DLC is thus the right pick for co-lead counsel here.




13
  In re Equifax, Inc., Customer Data Sec. Breach Litig., No. 1:17-md-02800 (N.D. Ga.) (148 million
putative class members).
14
 In re Apple Inc. Device Performance Litig., No. 18-md-02827 (N.D. Cal.) (billions of putative class
members).
15
  Because DLC is a Chicago-based firm (with additional offices in Cleveland and New York), its
appointment would obviate the need for liaison counsel here.


                                                  13
     Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 15 of 18 PageID #:246



        D.      Our Lean Leadership Structure Is Appropriate and Does Not Involve
                Promises to Other Firms

        Courts routinely appoint just one or two firms to lead complex antitrust cases. 16 Such an

efficient structure only benefits the class. We propose a two-firm interim co-lead class counsel

structure.

        Relatedly, the Court should be wary of so-called “consensus proposals”; garnering

support for a leadership position is irrelevant and can raise a red flag. 17 We have not sought the

“support” of others for our application. In our experience, such support comes with strings

attached—i.e., promises of work. While we would be happy to work with other firms, including

if the Court should choose to appoint an executive or steering committee, we respectfully submit

that such a structure is unnecessary in a case of this size, and it would be more efficient to allow

interim co-lead class counsel to draw upon other firms’ resources on an as-needed basis. Should

we be appointed to lead this case, the team will dedicate as much time, funding, energy, and

effort as the case demands to ensure the best outcome.

        E.      Our Team Reflects Diversity

        Both DLC and Labaton Sucharow focus on ensuring that their litigation teams are

diverse. We strongly believe in the importance of the different perspectives that diverse attorneys




16
  See, e.g., In re Remicade Antitrust Litig., No. 17-cv-4326, 2018 WL 514501 (E.D. Pa. Jan. 23, 2018)
(appointing one firm as lead counsel); In re Opana ER Antitrust Litig., 14cv10150 (N.D. Ill. Apr. 2,
2015), ECF No. 78 (appointing Labaton Sucharow and one other firm as co-lead counsel); In re Foreign
Exch. Benchmark Rates Antitrust Litig., No. 13-cv-7789, ECF No. 103 Hr’g Tr. at 43, (S.D.N.Y. Feb. 13,
2014) (rejecting four-firm leadership structure in favor of a two-firm structure because of efficiency
concerns).
17
  See In re Air Cargo Shipping Servs. Antitrust Litig., 240 F.R.D. 56, 58 (E.D.N.Y. 2006) (“[T]he
number of attorneys supporting a given candidacy is not included among the factors set forth in Rule
23(g).”); Third Circuit Task Force Report at 348 (“[V]oluntary agreements among lawyers may create
cartel-like groupings . . . . [T]o reach a ‘deal,’ lead counsel may have to ‘cut in’ so many lawyers that the
representation of the class becomes inefficient and the ultimate fee request becomes inflated.”).


                                                     14
     Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 16 of 18 PageID #:247



impart. As discussed above and as set forth in our firm resumes attached hereto, we are pleased

to have assembled a team here that has gender, racial, and sexual orientation diversity.

        F.      Our Firms Have Significant Experience Litigating in this District

        Both our firms have significant experience handling complex matters in this District that

would prove beneficial to the class here. As is demonstrated in our firm resume, in addition to

serving as co-lead counsel in the Navistar litigation, DLC, which is headquartered in this district,

is litigating or previously litigated many cases in this district. DLC is proud of the reputation its

partners have built in Chicago over the past several decades.

        Meanwhile, Labaton Sucharow is presently litigating several significant matters in this

District as well—including a recently-filed class action before Your Honor. The firm is currently

serving as co-lead counsel in In re Opana ER Antitrust Litigation, MDL No. 2580 (N.D. Ill.)

(Leinenweber, J.), in which the court selected our two-firm leadership proposal over a much

larger group. And separately, Labaton Sucharow recently filed a motion for appointment of lead

plaintiff (and to be selected as lead counsel) in a securities class action pending before Your

Honor. 18 See Plumbers & Steamfitters Local 60 Pension Trust v. Nielsen Holdings PLC, et al.,

Case No. 1:18-cv-06459 (N.D. Ill.) (Kendall, J.).

                                           CONCLUSION

        For the foregoing reasons, we respectfully request that the Court appoint DiCello, Levitt

& Casey LLC and Labaton Sucharow LLP as interim co-lead class counsel.




18
   Labaton Sucharow has also been appointed to other leadership positions and successfully
litigated class cases in this district. See, e.g., In re Aftermarket Filters Antitrust Litig., No. 08-cv-
4883 (N.D. Ill.) (Gettleman, J.) (co-lead counsel; nearly $18 million in settlements); Hughes v.
Huron Consulting Grp., Inc., No. 09-CV-4734 (N.D. Ill.) (Bucklo, J.) (securities class action;
settled for $27 million); Pension Tr. Fund for Operating Eng’rs v. DeVry Educ. Grp., Inc., No.
16-CV-5198 (N.D. Ill.) (Alonso, J.) (ongoing securities class action).

                                                   15
  Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 17 of 18 PageID #:248



Dated: November 16, 2018              Respectfully submitted,

                                      DICELLO LEVITT & CASEY LLC

                                      By: /s/ Adam J. Levitt
                                      Adam J. Levitt
                                      John E. Tangren
                                      Amy E. Keller
                                      Adam Prom
                                      Ten North Dearborn Street, Eleventh Floor
                                      Chicago, Illinois 60602
                                      Tel: (312) 214-7900
                                      alevitt@dlcfirm.com
                                      jtangren@dlcfirm.com
                                      akeller@dlcfirm.com
                                      aprom@dlcfirm.com

                                      LABATON SUCHAROW LLP

                                      By: /s/ Karin E. Garvey
                                      Gregory S. Asciolla*
                                      Karin E. Garvey*
                                      Robin A. van der Meulen*
                                      Brian Morrison*
                                      Jonathan Crevier*
                                      140 Broadway
                                      New York, New York 10005
                                      Tel: (212) 907-0700
                                      gasciolla@labaton.com
                                      kgarvey@labaton.com
                                      rvandermeulen@labaton.com
                                      bmorrison@labaton.com
                                      jcrevier@labaton.com

                                      *(pro hac vice pending)
                                      Counsel for The Bon-Ton Stores and Proposed Interim
                                      Co-Lead Class Counsel




                                       16
   Case: 1:18-cv-06785 Document #: 99 Filed: 11/16/18 Page 18 of 18 PageID #:249



                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2018, a true and correct copy of the foregoing was

filed with the Clerk of Court using the CM/ECF system, which will send notification of such

filing to all counsel of record.

                                                    /s/ Adam J. Levitt
                                                    Adam J. Levitt
